DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al. (WO2016/194087 A1).
 	Aoki et al. discloses a heat exchange ventilator 100 including an exterior casing 1 including a supply air passage A-A’ that lets a supply air flow through and an exhaust air passage B-B’ that lets an exhaust air flow through (Fig. 3, paragraph [0015]), and a heat exchanger 2 mounted between the supply air passage and the exhaust air passage to perform heat exchange between the supply air flow and the exhaust air flow (Figs. 3-4), the heat exchanger 2 including a heat exchange element 21 of quadrangular-prism shape (Figs. 5-6) and heat .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (WO2016/194087 A1) in view of Gao et al. (CN 206094416 U). 
  	The heat exchange ventilator of Aoki et al. as above includes all that is recited in claim 3 except for wherein a leading end of the holding part abuts the side of the corresponding one of the heat exchanger frames.  Gao et al. discloses a heat exchange ventilator comprising a heat exchanger 1 including a heat exchange element 40 and exchanger frames 20; and guide rails 10 with holding part 14. A leading end of the holding part 14 abuts the side of the corresponding one of the heat exchanger frames 20 (Figs. 3-4). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the heat exchange ventilator of Aoki et al. to provide the holding part with a leading end abuts the side of the corresponding one of the heat exchanger frames as taught by Gao et al. in order to securely hold the heat exchanger. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (WO2016/194087 A1) in view of Dinulescu (US 4,596,285).
 	For claim 5, Aoki et al. further discloses at least one end of the seal member 56 is fixed to the guide rail 13 (Figs. 10-11). The heat exchange ventilator of Aoki et al. as above includes all .
Claims 6-7, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (WO2016/194087 A1) in view of Eping et al. (US 2009/0108476 A1).
 	The heat exchange ventilator of Aoki et al. as above includes all that is recited in claims 6, 9, 11 except for wherein the seal member is made of an elastomer. Eping et al. teaches that a sealing element may be made of an elastomer (paragraph [0008], last four lines). As Eping et al. teaches that the sealing elements of elastomer are simple to mount and may be compressed using simple means (paragraph [0008]), it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the heat exchange ventilator of Aoki et al. to include a seal member made of an elastomer as taught by Eping et al. in order to facilitate the installation of the sealing element. 
For claim 7, the heat exchange ventilator of Aoki et al. as modified by Eping et al. as above includes all that is recited in claim 7 except for wherein the seal member and the guide rail are integral with each other.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to integral the seal member and the guide rail with each other .
Claims 8, 13, 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (WO2016/194087 A1) in view of Gearhart (US 7,094,308).
  	The heat exchange ventilator of Aoki et al. as above includes all that is recited in claims 8 except for wherein the seal member is made an expanded foam material.  Gearhart teaches a sealing element 16 be made of expanded foam (col. 6, last line to col. 7, first line). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the heat exchange ventilator of Aoki et al. to include a seal member made of an expanded foam material as taught by Gearheat in order to provide for convenient installation of the sealing element with a minimum of labor (Gearhart, col. 7, lines 13-15). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (WO2016/194087 A1) in view of Gao et al. (CN 206094416 U) as applied to claim 3 as above, and further in view of  Eping et al. (US 2009/0108476 A1). 
 	The heat exchange ventilator of Aoki et al. as modified by Gao et al. as above includes all that is recited in claim 10 except for wherein the seal member is made of an elastomer. Eping et al. teaches that a sealing element may be made of an elastomer (paragraph [0008], last four lines). As Eping et al. teaches that the sealing elements of elastomer are simple to mount and may be compressed using simple means (paragraph [0008]), it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the heat exchange ventilator of Aoki et al. to include a seal member made of an elastomer as taught by Eping et al. in order to facilitate the installation of the sealing element. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (WO2016/194087 A1) in view of Dinulescu (US 4,596,285) as applied to claim 5 as above, and further in view of Eping et al. (US 2009/0108476 A1).
 	The heat exchange ventilator of Aoki et al. as modified by Dinulescu as above includes all that is recited in claim 12 except for wherein the seal member is made of an elastomer. Eping et al. teaches that a sealing element may be made of an elastomer (paragraph [0008], last four lines). As Eping et al. teaches that the sealing elements of elastomer are simple to mount and may be compressed using simple means (paragraph [0008]), it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the heat exchange ventilator of Aoki et al. to include a seal member made of an elastomer as taught by Eping et al. in order to facilitate the installation of the sealing element. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (WO2016/194087 A1) in view of Gao et al. (CN 206094416 U) as applied to claim 3 as above, and further in view of Gearhart (US 7,094,308). 
The heat exchange ventilator of Aoki et al. as modified by Gao et al. as above includes all that is recited in claim 14 except for wherein the seal member is made of an expanded foam material. Gearhart teaches a sealing element 16 be made of expanded foam (col. 6, last line to col. 7, first line). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the heat exchange ventilator of Aoki et al. to include a seal member made of an expanded foam material as taught by Gearheat in order to provide for convenient installation of the sealing element with a minimum of labor (Gearhart, col. 7, lines 13-15).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (WO2016/194087 A1) in view of Dinulescu (US 4,596,285) as applied to claim 5 as above, and further in view of Gearhart (US 7,094,308).
 The heat exchange ventilator of Aoki et al. as modified by Dinulescu as above includes all that is recited in claim 16 except for wherein the seal member is made of an expanded foam material. Gearhart teaches a sealing element 16 be made of expanded foam (col. 6, last line to col. 7, first line). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the heat exchange ventilator of Aoki et al. to include a seal member made of an expanded foam material as taught by Gearheat in order to provide for convenient installation of the sealing element with a minimum of labor (Gearhart, col. 7, lines 13-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwon et al. (US 8,955,578) and Kruse et al. (US 4,377,201) all disclose a heat exchanger change ventilator comprising heat exchanger including a heat exchanger element and heat exchanger frames and guide rails having holding part and seal member to seal a gap between the heat exchanger frame and the guide rail. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762